Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 4/12/22 has been entered. Claims 10 and 14-16 have been amended.  Claims 17-18 are new. Claims 10-11 and 14-18 are pending and under examination.

Claim Rejections Withdrawn
The rejection of claims 10-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the fulfillment for the biological deposit.
The rejection of claim(s) 10-16 is/are rejected 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. Lecture abstracts of conference of Japan Society of Bioscience, Biotechnology, and Agrochemistry, 2016, vol. 2018, np. 2B05p04 published March 16, cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 10-12 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. WO2017/167213 10/5/17. Cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claims 10 and 13-14 under 35 U.S.C. 103 as being unpatentable over Lu et al. WO2017/167213 10/5/17  in view of Makino et al. Lecture abstracts of conference of Japan Society of Bioscience, Biotechnology, and Agrochemistry, 2016, vol. 2018, np. 2B05p04 published March 16, cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claims 10-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,195,271 (‘271) is withdrawn in view of the amendment to the claims.

The rejection of claims 10-15 on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of copending Application No. 16/650,184 (‘184) is withdrawn in view of the amendment to the claims. 
The rejection of claims 10-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/186,587 (‘587) is withdrawn in view of the amendment to the claims.


New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11, 15, 16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  in view of Matsura et al. JP2018064521A 4/26/2018.
Claim 10: Kung-Ming et al disclose a method for enhancing an immune checkpoint blockade therapy (see paragraph 4), the method comprising administering a fermented composition comprising Lactobacillus delbrueckii subsp. Bulgaricus (paragraph 5, 46)  to a subject having cancer (paragraphs 14-16) and who has undergone, is undergoing, or is planning to undergo an immune therapy using an immune check point modulator (paragraph 17, 67). Kung-Ming et al disclose that the fermented composition is prepared by fermenting the bacteria and collecting the fermented composition (paragraph 8-10, 45, 52).
Claim 11: the immune checkpoint blockade therapy is an inhibitor of CTLA-4 or PD-1. See paragraph 68.
Claim 16: the subject with cancer is a subject in need of increasing CCR6-positive CD8+ lymphocytes. As evidenced, by the  instant specification a person with cancer is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes.
Kung-Ming et al disclose that the fermentation  is generated via fermentation of symbiotic microbiota such as at least two or more lactic acid bacteria strains (see paragraph 45).
Kung-Ming et al disclose that the medium for fermentation may comprise a soybean or extract thereof. See paragraph 49.
Kung-Ming et al does not disclose that the fermentation composition is fermented milk or is fermented milk that further comprises Streptococcus thermophilus.
Matsura et al disclose that that soymilk can be used in fermentation of Lactobacillus delbrueckii subsp. Bulgaricus and the fermentation is carried out with symbiotically with Streptococcus thermophilus. Matsura et al disclose that by using a combination of Streptococcus thermophilus and Lactobacillus delbrueckii subspecies bulgaricus that are symbiotic and capable of GABA production as lactic acid bacteria for lactic acid fermentation of soy milk, unique unpleasant odors derived from soy milk is reduced and a GABA-containing lactic acid fermented soy milk with very little unpleasant taste can be stably produced.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Kung-Ming et al and use Lactobacillus delbrueckii subsp. Bulgaricus  to ferment soy milk  together with Streptococcus thermophilus as taught by Matsura, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Kung-Ming et al disclose that the fermentation medium can be soybean or soybean extract and the fermentation can be generated via fermentation of symbiotic microbiota such as at least two or more lactic acid bacteria strains. In addition, Matsura et al disclose that soymilk can be used in fermentation of Lactobacillus delbrueckii subsp. Bulgaricus and the fermentation is carried out with symbiotically with Streptococcus thermophilus and by using the combination of bacteria, unique unpleasant odors derived from soy milk is reduced and a GABA containing lactic acid fermented soy milk with very little unpleasant taste can be stably produced.

 Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  and  Matsura et al. JP2018064521A 4/26/2018 as applied to claims 10-11, 15, 16 and 18, further in view of Furuichi et al. US 2019/0307140 10/10/19 effective filing date 6/16/2017.
The combination of Kung-Ming et al and Matsura et al does not disclose that the lactobacillus is Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1
Furuichi et al disclose  that Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 accession number FERM BP-10741 can be used together with S. thermophilus to ferment soy milk. See whole of Furuichi et al especially paragraph 65 and 80.
It will have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 as the Lactobacillus delbrueckii subsp. Bulgaricus strain in the method of  the combination  of Kung-Ming et al and Matsura et al,  thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Furuichi et al disclose  that Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 accession number FERM BP-10741 can be used together with S. thermophilus to ferment soy milk.


Claim(s) 10-11 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  in view of Sieuwerts et al. US 2012/0276245 11/1/2012.
Claim 10: Kung-Ming et al disclose a method for enhancing an immune checkpoint blockade therapy (see paragraph 4), the method comprising administering a fermented composition comprising Lactobacillus delbrueckii subsp. Bulgaricus (paragraph 5, 46)  to a subject having cancer (paragraphs 14-16) and who has undergone, is undergoing, or is planning to undergo an immune therapy using an immune check point modulator (paragraph 17, 67). Kung-Ming et al disclose that the fermented composition is prepared by fermenting the bacteria and collecting the fermented composition (paragraph 8-10, 45, 52).
Claim 11: the immune checkpoint blockade therapy is an inhibitor of CTLA-4 or PD-1. See paragraph 68.
Claim 16: the subject with cancer is a subject in need of increasing CCR6-positive CD8+ lymphocytes. As evidenced, by the  instant specification a person with cancer is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes.
Kung-Ming et al disclose that the fermentation  is generated via fermentation of symbiotic microbiota such as at least two or more lactic acid bacteria strains (see paragraph 45).
Kung-Ming et al disclose that the medium for fermentation may comprise a soybean or extract thereof. See paragraph 49.
Kung-Ming et al does not disclose that the fermentation composition is fermented milk and that the fermented milk is obtained by fermenting the milk with only the Lactobacillus delbrueckii subsp. Bulgaricus.
Sieuwerts et al disclose that milk (such as milk,  soy milk cheese, yogurt, kefir or the like) can be used in fermentation  processes using  Lactobacillus delbrueckii subsp. Bulgaricus alone without S. thermophilus. See abstract, paragraph 5, 13, 31, 38 and 39. Sieuwerts et al disclose an improved method of fermentation wherein the growth of L. bulgaricus is achieved in a monoculture avoiding the issues with co-culture with S. thermophilus i.e. during cocultivation of S. thermophilus and L. bulgaricus, the presence of the L. bulgaricus is responsible for post acidification during storage and results in sour and mild yogurt and production of off-flavors. See paragraphs 4-6.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Kung-Ming et al and fermented milk using the Lactobacillus delbrueckii subsp. Bulgaricus alone as taught by Sieuwerts et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Sieuwerts et al disclose that that milk (such as milk,  soy milk cheese, yogurt, kefir or the like) can be used in fermentation  processes using  Lactobacillus delbrueckii subsp. Bulgaricus alone since during cocultivation of S. thermophilus and L. bulgaricus, the presence of the L. bulgaricus is responsible for post acidification during storage and results in sour and mild yogurt and production of off-flavors and Sieuwerts et al disclose that milk (such as milk,  soy milk cheese, yogurt, kefir or the like) can be used in fermentation  processes using  Lactobacillus delbrueckii subsp. Bulgaricus alone without S. thermophilus.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18 and  Sieuwerts et al. US 2012/0276245 11/1/2012 as applied to claims 10-11 and 15-17, further in view of Anabuki et al. JP6971949B2 cited in IDS.
The combination of Ming et al and Sieuwerts et al does not disclose that the Lactobacillus delbrueckii subsp. Bulgaricus is Lactobacillus delbrueckii subsp. Bulgaricus OLL1073 R-1.
Anabuki et al disclose that milk can be fermented using Lactobacillus delbrueckii subsp. Bulgaricus OLL1073 R-1. See paragraph 42.
It will have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 can be used as the Lactobacillus delbrueckii subsp. Bulgaricus strain in the method of  the combination Kung-Ming et al  amd Sieuwerts et al,  thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Anabuki et al disclose that milk can be fermented using Lactobacillus delbrueckii subsp. Bulgaricus OLL1073 R-1.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claim 16 on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of copending Application No. 16/650,184 (‘184) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘184 claims disclose a method of inhibiting cancerous cachexia, the method comprising  administering a fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 FERM BP 10741. The fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 FERM BP 10741 necessarily compries an effective amount of the exopolysaccharide produced by fermenting the milk in the presence of said bacteria. As evidenced by the instant specification at page 2 paragraph 1, lactic acid bacteria produces extracellular polysaccharides. Thus, said fermented milk comprises effective amounts of exopolysaccharides from said Lactobacillus.
A subject having cancerous cachexia has advanced cancer as the condition is a complex metabolic disorder characterized by a loss of skeletal muscle that occurs in a patient with advanced cancer. See the ‘184 specification at paragraph 4.
As evidenced, by the  instant specification a person with cancer is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Argument
Applicant argues that the methods of the ‘184 application are silent to the subject being in need of increasing CCR6-positive-CD8+ T Lymphocytes.
Applicant’s argument has been carefully considered but not found persuasive. This is because as explained above, the subject in the ‘184 claims having cancerous cachexia is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes because they have advanced cancer (see definition of cancerous cachexia in the ‘184 specification).

Status of the Claims
Claims 10-11 and 14-18 are rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645